Citation Nr: 0820955	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a closed head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1977 to 
October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	A July 1988 rating decision denied the veteran's claims of 
entitlement to service connection for residuals of a 
closed head trauma.  The veteran was notified of his 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the July 1988 rating decision is 
cumulative of the evidence of record at the time of the 
July 1988 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for residuals of a closed head trauma.



CONCLUSIONS OF LAW

1.	The July 1988 rating decision which denied the veteran's 
claim of entitlement to service connection for residuals 
of a closed head trauma is final.  38 U.S.C.A. 
    § 7105(c) (West 2002).

2.	Evidence received since the July 1988 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for residuals of a closed head trauma 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a February 2004 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying service connection 
claim.  In addition, the February 2004 letter informed the 
veteran of the basis for the RO's previous denial.  The 
February 2004 letter also provided appropriate notice 
regarding what constitutes new and material evidence and 
specifically informed him what evidence and information was 
necessary to reopen his claim.  This letter advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as relevant VA 
and private treatment records.  The veteran was provided a VA 
examination in May 2004.  As such, the Board finds that VA's 
duty to further assist the veteran in locating additional 
records has been satisfied.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
January 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a July 1988 rating decision, the veteran's claim of 
service connection for residuals of a closed head trauma was 
denied on the basis that the claimed disabilities were not 
etiologically related to his in-service injury.  The veteran 
was notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the RO's July 1988 
decision is final.  38 U.S.C.A. § 7105.

In January 2004, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
residuals of a head trauma.  Specifically, the veteran 
contends in his January 2004 statement that he suffers from 
memory loss as a result of an in-service head injury.  In an 
August 2004 rating decision, the RO denied his application to 
reopen due to a lack of new and material evidence.  Evidence 
received prior to the July 1988 rating decision included 
service treatment records, a May 1988 VA examination and VA 
treatment records.  According to a July 1988 rating decision, 
the RO denied the veteran's claim for service connection 
because the veteran's claimed conditions, including mental 
sluggishness and possible headaches, are not etiologically 
related to his active service.  Specifically, the RO found 
that the veteran's in-service head injury was acute in nature 
and his current conditions are not related to this injury.

New evidence received since the July 1988 RO rating decision 
includes a statement from the veteran, statements from 
members of the veteran's family, VA treatment records, a May 
2004 VA examination and private treatment records and 
reports.  VA and private treatment records indicate continued 
chronic headaches and occasional memory loss.  However, the 
Board notes that there is no competent medical opinion 
regarding any positive relationship between his current 
conditions and active service.  In fact, the May 2004 VA 
examination report notes no current evidence of cranial nerve 
abnormalities.

The Board acknowledges that the veteran himself and family 
members have submitted statements claiming his chronic 
headaches and memory loss arise from his in-service injury.  
However, the Board notes that as lay persons, the veteran and 
his family have no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection 
or, in the instant case, reopen a claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, after careful review, the Board concludes that newly 
received evidence is duplicative of the record prior to the 
July 1988 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
and private treatment records and reports do not contain any 
competent medical evidence linking the veteran's current 
chronic headaches and memory loss to his active military 
service.  Rather, the new medical evidence does nothing more 
than show that the veteran continues to suffer from these 
conditions.  As such, the veteran's appeal must be denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a closed head trauma has 
not been submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


